Case 1:20-cr-00202-DCN Document 4 _ Filed 09/11/20 Page 1 of 1
Case 1:20-cr-00202-DCN Document 2 Filed 09/11/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF IDAHO

UNITED STATES OF AMERICA WARRANT FOR ARREST
V.
DOUGLAS WOLD 1:20-cr-00202-DCN

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest DOUGLAS WOLD and bring forthwith to

the nearest magistrate judge to answer INDICTMENT charging with the below listed violation.

18 U.S.C. § 1343 WIRE FRAUD
18 U.S.C. § 1341 MAIL FRAUD

18 U.S.C. § 1957 ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED~

FROM SPECIFIED UNLAWFUL ACTIVITY

United States Courts

{| das OtU¢

 

wo

 

 

 

 

 

 

District of Idaho September 11, 2020 © 20
ISSUED -_ - — of
JocelynDunnegan detes = no
on Sep 11, 2020 8:58 am 9) ~2 a
5 = 2
oS
RETURN ee
This warrant was received Q 7 [- ZOZOand executed with the arrest of the above-name
individual at 5
Suppect Was anvested Dy IRS Goons
F-20920
Signature of Arresting Officer Date of Arrest

 

Name & Title of Arresting Officer
